              Case 2:15-cv-00880-TC Document 83-3 Filed 11/02/18 Page 1 of 3



02/03/16                          Washington County Jail                                4280
12:04                                  Jail Log:                                Page:      1

 Event Number       693377                                      Keep Separate     Closed
      Name 10       402015

 Last      CROWSON                                   First    MARTIN          Mid RICHA
 Addr?     65 N 3700 W                                         Phone  (435)229-9909
 City      Hurricane         ST   UT   Zip   84737    DOB          77   SSN
 Alias     For

 Time/Date of Event 10:24:46 10/11/13       Treatment Date
      Type of event GRH GRIEVANCE RECEIVED: HOUSING
           Quantity     0.00
            Officer Cheesman, Cortn
     Booking Number     130307
        Description
Inmate Crowson is turning in a grievance because he feel like he is being
targeted by Deputy Lyman. Grievance was turned in and a copy was turned into
Inmate Crowson.




                                                            WASHINGTON-CROWSON 0518
              Case 2:15-cv-00880-TC Document 83-3 Filed 11/02/18 Page 2 of 3




02/03/16                          Washington County Jail                                 4280
12:04                                  Jail Log:                                 Page:      1

 Event Number       724291                                       Keep Separate     Closed
      Name 10       402015

 Last      CROWSON                                   First    MARTIN           Mid RICHA
 Addr?     65 N 3700 W                                         Phone  (435) 229-9909
 City      Hurricane         ST   UT   Zip   84737    DOB          77   SSN
 Alias     For

 Time/Date of Event 20:47:00 11/11/13       Treatment Date
      Type of event GRH GRIEVANCE RECEIVED: HOUSING
           Quantity     0.00
            Officer Cheek, Jeffrey
     Booking Number
        Description
I collected a grievance from Inmate Martin Crowson #402015. The original was
placed in the new grievance box and a copy was given to the inmate.


                                                                          =




                                                            WASHINGTON-CROWSON 0519
              Case 2:15-cv-00880-TC Document 83-3 Filed 11/02/18 Page 3 of 3




02/03/16                          Washington County Jail                                4280
12:04                                  Jail Log:                                Page:      1

Event Number        732074                                      Keep Separate     Closed
     Name ID        402015

 Last      CROWSON                                   First    MARTIN          Mid RICHA
 Addr?     65 N 3700 W                                         Phone  (435)229-9909
 City      Hurricane         ST   UT   Zip   84737    DOB          77   SSN
 Alias     For

 Time/Date of Event 03:12:28 11/20/13       Treatment Date
      Type of event GRS GRIEVANCE RECEIVED: STAFFABUSE
           Quantity     0.00
            Officer McMurphy, Rober
     Booking Number     130307
        Description
Inmate Crowson submitted a grievance concerning staff abuse. The grievance was
copied and the copy was given to the inmate. The original was submitted.




                                                            WASHINGTON-CROWSON 0520
